Sherwood, C. J.
Suit before a justice of the peace ; the complaint as follows: “Plaintiff’ states that on or about the 1st day of October, he contracted with defendant to blast in a well on the premises of the said Michael Keleher, for which the said Keleher was to pay the plaintiff $2 per day. The said plaintiff asks judgment for seven days work, at $2 per day, for which the said plaintiff claims $14. Whereupon plaintiff’ prays judgmeut for $14 for his said debt, and $5 damages.” We think the above contains, though informally drawn, “ a statement of the facts constituting the cause of action,” within the meaning of the statute. By it the defendant was in substance infoi’med; informed in a manner that could not have misled him, that plaiutiff had contracted with him to blast in his well at $2 per day; that plaintiff had performed seven days labor in that work, which at the contract price amounted to $14. This case differs widely from those cited by defend*493ant. Discovering no error in the record, or merit in this appeal, we affirm the judgment with ten per cent damages.
All concur.